Citation Nr: 0835267	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD.  
The veteran subsequently initiated and perfected an appeal of 
this determination.  In December 2007, the veteran testified 
before the undersigned Acting Veterans Law Judge, seated at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  In support of his claim, the 
veteran has stated that during military service in Vietnam, 
his unit came under enemy rocket or mortar attack, and 
several rounds hit very close to where he was standing, 
causing him to become frozen in fear.  In a written statement 
submitted in April 2005, the veteran provided very specific 
information regarding his claimed stressor.  He stated that 
in September 1968, while he was in Vietnam, he was assigned 
to the 578th Supply Company.  During this time, he claims 
that in the evening his company was hit by mortar shells.  
The veteran provided one and a half pages of written details 
regarding this incident.  Despite this detailed stressor 
information, the RO has made no attempt to contact the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
attempt to verify these claimed events.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007).  This duty includes 
obtaining pertinent records and other evidence identified by 
the veteran.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  

Next, the Board notes that at his December 2007 hearing, the 
veteran stated he was receiving private medical treatment 
from a Dr. Santo Basaleo for, among other things, his 
psychiatric symptoms.  Review of the claims file does not 
indicate medical records related to such treatment has been 
obtained.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2007).  Finally, although the veteran was 
provided a letter in June 2004 informing him of the type of 
evidence needed to substantiate his claim for service 
connection for PTSD, the law governing VA's duties in this 
regard has changed since that time.  As such, the veteran 
should be provided an updated letter that explains VA's 
duties under the Veterans Claims Assistance Act (VCAA) of 
2000.  See 38 U.S.C.A. §§ 5103; 5103A (West 2002 & Supp. 
2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that fully complies with the current 
interpretation of VA's duty to notify and 
assist a claimant under the VCAA, 
including how VA assigns disability 
ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  This letter should include a 
request that the appellant provide VA 
with copies of all relevant treatment 
records, or provide VA with the names and 
addresses of all private and VA medical 
care providers not yet of record who 
treated the veteran for his claimed 
disability since the initiation of this 
appeal, so that VA may assist in 
obtaining copies of those records.  After 
obtaining proper authorization, all 
treatment records not already on file 
should be obtained and associated with 
the claims file.  If the RO does not 
receive a response to requests for 
records from any of the private sources 
identified by the appellant, he should be 
so notified and informed that he may 
obtain and submit any pertinent private 
records.  If any VA records indicated by 
the veteran are not available, that fact 
should be noted for the claims file. 

2.  Make attempts to corroborate the 
veteran's claimed stressor through the 
appropriate channels, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  Provide the JSRRC with 
all pertinent information, to include 
copies of personnel records, units of 
assignment, and stressor statements, 
particularly the veteran's written 
statement that is dated April 13, 2005.  
The JSRRC should verify whether the 
veteran's unit came under attack in 
September 1968 while assigned to Vietnam, 
as he claims.  If this event cannot be 
verified, that outcome should be stated 
for the record.  

3.  If and only if the veteran's stressor 
event is verified by the JSRRC, he should 
be scheduled for a VA psychiatric 
examination in order to determine the 
existence and etiology of any current 
psychiatric disability.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination and he 
or she should be provided with the report 
of verified stressors received from the 
JSRRC.  The examination should include 
any tests considered necessary by the 
examiner.  After fully reviewing the 
record and examining the veteran, the 
examiner should note whether the veteran 
currently has any psychiatric 
disabilities, to include PTSD.  If so, 
for PTSD or any psychiatric disability 
diagnosed, the examiner should also state 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that such a disability began 
during military service, or is otherwise 
related to the veteran's verified in-
service stressor.  The Board notes that 
only those stressors that have been 
verified in the record may be considered 
by VA in determining if PTSD or any other 
psychiatric disability is present.  The 
medical basis for all opinions expressed 
should also be given.  

4.  Please readjudicate the claim on 
appeal in light of all evidence of 
record.  If service connection for PTSD 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



